\                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IAN RUSSELL,                                                   CIVIL ACTION
                                           Petitioner,
           v.                                                      NO. 17-0565

    SUPERINTENDENT KAUFFMAN, et al.,
                             Respondents.


                                                  ORDER

                  AND NOW, this 18th day of January, 2019, upon independent consideration of

    the Petition for Writ of Habeas Corpus (Docket No. 1), the Response to the Petition (Docket No.

    16), and after review of the Report and Recommendation ("R&R") of United States Magistrate
                                                                       I
    Judge Henry S. Perkin dated May 2, 2018, IT IS HEREBY ORDERED that:

                   1.    the R&R is APPROVED and ADOPTED;

                  2.     the Petition for Writ of Habeas Corpus is DENIED without prejudice and

    DISMISSED without an evidentiary hearing; and

                  3.     there is no probable cause to issue a certificate of appealab· ·
